Title: To Alexander Hamilton from William S. Smith, 30 September 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Camp 12th. Regt. Septr. 30th. 1799.
          
          I have this morning received your private and confidential Letter of the 19th. inst, from the post office at new Rochelle; it pains me to have the appearance of being so long inattentive to your communications. I have written to the Asst. Ajt. Genl. expressing my wish, that some more direct mode of communication, may be adopted, injury and inconvenience, may arise, if some alteration does not take place—
          On the subject of officers, qualified for service in the line of inspection and Quarter masters Department, at present there are but two that I would recommend, the one in the line of Inspection, is Capt. Church, an intilligent accurate, and attentive officer, acquainted with his duty, and at all times ready to perform it, and to see that others under him do the same, In the Quarter masters department, I should most pointedly recommend Major Wilcocks, for his activity, industry, anxiety to have the troops supplyed, with every thing the Government allow them, and for his integrity, being a Gentleman who I believe would within his sphere, pointedly guard the public from imposition, & whose Zeal for the service, would induce him, to bear any fatigue with patience, that the Quarter Masters Department may at times require—In addition to these qualifications, which suit Major Wilcocks proportionably, for the Quarter Masters department, there are other points, in his present station, which cannot be overcome, that would urge me to join his friends, in every justifiable means, to remove him to the staff in a complimentary manner, for myself, I believe it would be for the good of the service, and that the Quarter masters department would be benifitted by his attention accuraccy and fidelity—
          I have the Honor to be Sir With great respect Your most Obedt. Humble Servt.
          
            W. S. Smith
            Lt. Colo. Commdt
            12th. Regt
          
        